USCA11 Case: 20-14387       Date Filed: 07/13/2021   Page: 1 of 8



                                                               [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-14387
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:19-cv-02911-SCB-AAS


THE TRAVELERS INDEMNITY COMPANY,

                                             Plaintiff-Counter Defendant-Appellee,

                                       versus

JENNIFER GARCIA, as personal
representative of the estate of David R. Garcia,

                                        Defendant-Counter Claimant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (July 13, 2021)

Before NEWSOM, BRASHER, and ANDERSON, Circuit Judges.

PER CURIAM:

      This appeal is an insurance dispute arising from a fatal car crash. The Estate

of David Garcia appeals a summary judgment in favor of Garcia’s insurance
          USCA11 Case: 20-14387            Date Filed: 07/13/2021   Page: 2 of 8



company, The Travelers Indemnity Company, that limited the policy’s coverage to

$1 million. The Estate argues that the district court erroneously determined that only

one “accident” caused David Garcia’s death, and that the Travelers “Per Accident”

policy therefore provides only $1 million in uninsured motorist coverage. The Estate

argues instead that two discrete accidents caused Garcia’s death, thereby entitling it

to $2 million of coverage. After careful review and consideration, we reject the

Estate’s arguments and affirm the district court.

                                 I. BACKGROUND

      David Garcia was driving a cargo van on a highway in Hillsborough County,

Florida, when he was forced to a stop by congested traffic. The traffic was congested

because some cars had collided about five minutes earlier about two miles ahead on

the highway. None of the vehicles damaged in that collision made physical contact

with Garcia’s vehicle at any time. But, behind Garcia, the driver of a dump truck

failed to slow down and collided with Garcia’s van. Garcia died on the scene from

the injuries sustained in the collision.

      Travelers insured Garcia’s van under an automobile policy that provided

uninsured motorist coverage in the amount of $1 million per accident. The policy

provided that Travelers “will pay all sums the ‘insured’ is legally entitled to recover

as compensatory damages from the owner or driver of an ‘uninsured motor vehicle.’

The damages must result from ‘bodily injury’ sustained by the ‘insured’ caused by


                                               2
          USCA11 Case: 20-14387        Date Filed: 07/13/2021    Page: 3 of 8



an ‘accident.’” The policy said that, “[r]egardless of the number of covered ‘autos,’

‘insureds,’ premiums paid, claims made or vehicles involved in the ‘accident,’ the

most we will pay for all damages resulting from any one ‘accident’ is [$1 million].”

Under the policy, an “insured” includes any person “occupying a covered auto.” The

dump truck that collided with Garcia’s vehicle and the vehicles that caused the traffic

congestion two miles ahead on the highway were “uninsured motor vehicles” within

the terms of the policy.

      The Estate submitted a claim to Travelers and received a check for $1 million.

In a subsequent letter to Travelers, the Estate asserted that it was entitled to receive

up to another $1 million on the ground that the collision that led to the initial traffic

congestion constituted a separate “accident” that caused Garcia’s death. Travelers

sued the Estate in the United States District Court for the Middle District of Florida

for a declaratory judgment that Garcia had been injured in one “accident.” Travelers

and the Estate both moved for summary judgment. The district court granted

Travelers’ motion and denied the Estate’s motion, concluding that only one “per

accident” limit applied. The Estate timely appealed.

                           II. STANDARD OF REVIEW

      We review a district court’s rulings on cross-motions for summary judgment

de novo and view the facts “in the light most favorable to the non-moving parties on

each motion.” Greater Birmingham Ministries v. Sec’y of State for State of Alabama,


                                           3
          USCA11 Case: 20-14387         Date Filed: 07/13/2021     Page: 4 of 8



992 F.3d 1299, 1317 (11th Cir. 2021). “Summary judgment is appropriate if the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Id. (internal quotation marks omitted).

                                  III. DISCUSSION

      The Estate argues that the district court erred in concluding that, as a matter

of law, one “accident” caused Garcia’s death. Specifically, the Estate argues that it

is entitled to $1 million for the collision between the dump truck and Garcia’s vehicle

and another $1 million for the collision five minutes earlier that caused the traffic

congestion. This is so, the Estate argues, because both “accidents” caused Garcia’s

death: the dump-truck collision killed Garcia, but that collision would not have

occurred “but for” the collision five minutes earlier two miles down the highway.

We disagree and affirm.

       “[F]ew insurance policy terms have provoked more controversy in litigation

than the word ‘accident.’” State Farm Fire & Cas. Co. v. CTC Dev. Corp., 720 So.2d

1072, 1075 (Fla. 1998) (internal quotation marks omitted). To determine the number

of accidents or occurrences for some insurance purposes, Florida courts apply the

cause theory,1 which “looks to the cause of the injuries.” Koikos v. Travelers Ins.

Co., 849 So.2d 263, 269 (Fla. 2003). In Koikos, two restaurant patrons were shot by



1
  We assume without deciding that Florida courts would apply the cause theory to automobile
insurance and the question of uninsured motorist coverage.

                                            4
          USCA11 Case: 20-14387       Date Filed: 07/13/2021    Page: 5 of 8



a single assailant and sued the restaurant’s owner for negligently failing to provide

security. Id. at 264–65. The restaurant owner’s insurance company took the position

that there had been only a single “occurrence” or “accident,” and the owner sued for

a declaration that the insurance company was wrong. Id. at 265. The Supreme Court

of Florida agreed with the restaurant owner. It held that the owner’s negligence was

not the relevant “occurrence” for insurance purposes; instead, it “us[ed] the number

of shots fired as the basis for the number of occurrences . . . because each individual

shooting is distinguishable in time and space.” Id. at 272. It emphasized that under

the cause theory, courts should focus on the “independent immediate acts” that gave

rise to the relevant injuries instead of the number of negligent omissions or the

number of “injuries or victims.” Id. at 273.

      The Estate argues that the district court misapplied the “cause theory” to

determine the number of “accidents” at issue here. The Estate contends that, just as

two “occurrences” injured the two restaurant patrons in Koikos, two “accidents”

caused Garcia’s death. We disagree. Under the cause theory, we must focus “on the

independent immediate acts that gave rise to the injuries.” 849 So.2d. at 273. Here,

from the insured’s standpoint, he was involved in only one accident and only one

immediate act gave rise to his injuries—the collision with the dump truck. It may be

that the congestion-causing collision was an additional but-for cause of Garcia’s

death, but the same was true of the owner’s negligence in Koikos, which the Supreme


                                          5
          USCA11 Case: 20-14387        Date Filed: 07/13/2021    Page: 6 of 8



Court of Florida declined to recognize as an “occurrence.” We also believe that the

congestion-causing collision could be said to “g[i]ve rise to [Garcia’s] injuries” only

if one views the entire chain of events as a single accident—that is, one “proximate,

uninterrupted, and continuing cause” that started with the first collision and “resulted

in all of the injuries and damage.” Grange Mut. Cas. Co. v. Slaughter, 958 F.3d

1050, 1061 (11th Cir. 2020) (quoting State Auto Property and Casualty Co. v. Matty,

690 S.E.2d 614 (Ga. 2010)). So, no matter how one looks at it, only a single accident

caused Garcia’s death under the cause theory.

      The Estate makes two additional arguments in support of its theory that two

accidents caused Garcia’s injuries. But neither is persuasive.

      First, the Estate invokes Florida’s public policy. In Florida, automobile

policies are statutorily required to provide uninsured motorist coverage “for the

protection of persons insured thereunder who are legally entitled to recover damages

from owners or operators of uninsured motor vehicles because of bodily injury . . .

resulting therefrom.” Fla. Stat. § 627.727. That statute “establishes the public policy

of Florida to be that every insured, as defined in the policy, is entitled to recover

under the policy for damages he would have been able to recover against the

negligent motorist if that motorist had maintained a policy of liability insurance.”

Salas v. Liberty Mut. Fire Ins. Co., 272 So.2d 1, 3 (Fla. 1972). Florida courts enforce

this public policy by voiding exceptions and exclusions in insurance policies


                                           6
          USCA11 Case: 20-14387       Date Filed: 07/13/2021    Page: 7 of 8



designed to provide less uninsured motorists coverage than the statute requires. See

Young v. Progressive Southeastern Ins. Co., 753 So.2d 80, 87 (Fla. 2000); Salas,

272 So.2d at 5; Mullis v. State Farm Mut. Auto. Ins. Co., 252 So.2d 229, 238 (Fla.

1971). But determining that Garcia’s death was the result of only one accident does

not reduce coverage in the manner prohibited by Section 627.727. We are not

restricting the number of uninsured motorists who are liable to Garcia for coverage

purposes; we are merely recognizing that one “accident,” not two, caused Garcia’s

death. The number of “accidents” for uninsured motorist coverage purposes does not

depend on the number of potentially liable uninsured motorists.

      Second, the Estate argues that we must construe the policy in favor of

coverage. If language in an insurance policy has more than one reasonable

interpretation, courts favor the one that provides greater coverage. See Flores v.

Allstate Ins. Co., 819 So.2d 740, 744 (Fla. 2002). “In addition, when an insurer fails

to define a term in a policy, the insurer cannot take the position that there should be

a narrow, restrictive interpretation of the coverage provided.” Koikos, 849 So.2d at

267 (cleaned up) (quoting State Farm Fire & Casualty Co. v. CTC Development

Corp., 720 So.2d 1072, 1076 (Fla. 1988)). Here, we believe the only reasonable

interpretation of the policy is that one “accident” caused Garcia’s death.

                                IV. CONCLUSION




                                          7
         USCA11 Case: 20-14387     Date Filed: 07/13/2021   Page: 8 of 8



      For the foregoing reasons, we AFFIRM the district court’s grant of summary

judgment in favor of Travelers.




                                       8